Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Status of Claims
Applicant's amendment of claims 1 and 9, in “Claims - 07/02/2021” have been acknowledged. 
This office action considers claims 1-20 pending for prosecution, of which, non-elected claims 17-20 are withdrawn, and elected claims 1-16 are examined on their merits.
Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(d) that forms the basis for the rejection set forth in this Office action:
 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2-7, 10-15 rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being redundant.
	Claims 2, 10 recite “further comprising forming the protective structure on the lower level via”. However, this limitation is already part of independent claims 1 and 9 rendering these claims redundant as they further do not specify a limitation of the subject matter.
	Claim 7 recites “wherein forming the conductive pillar further includes forming the upper level via on the upper level line”. However, this limitation is already part of claim 1 from which it depends, rendering the claim redundant as it further does not specify a limitation of the subject matter.
	Claim 15 recites “wherein forming the conductive pillar further includes forming the upper level via on the upper level line”. However, this limitation is already part of claim 9 from which it depends, rendering the claim redundant as it further does not specify a limitation of the subject matter.
	Claims {3-6}, {11-14} are also rejected under 35 USC 112(d) as they inherit the limitations of claims 2 and 10 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 7-8 are rejected under 35 U.S.C.103 as being unpatentable over Higashi et al. (US 6291891 B1 – hereinafter Higashi) in view of Liu et al. (US 5693568 A – hereinafter Liu).
Regarding Claim 1, Higashi teaches a method for fabricating a semiconductor device (see the entire document; Figs.13A-13F; specifically, C16 L43-54, and as cited below), comprising:

    PNG
    media_image1.png
    374
    354
    media_image1.png
    Greyscale

Higashi – Fig. 13E
forming an upper conductive layer ({218, 219}; Fig. 13E; C16 L43-54) on a lower level dielectric layer (211; C15 L58-59) of a base structure (structure containing 211) and a protective structure (216) formed on a lower level via (215) of the base structure, 216 is deposited on the surface of the copper by the CVD method in 5 nm as a protection film by the selective growth” – C16 L20-22); and
forming a conductive pillar including an upper level line (218) and an upper level via (219 – “tungsten film” – C16 L51) on the upper level line, wherein the upper level via is laterally offset from the lower level via (upper level via 219 & lower level via 215 are laterally offset as shown in Fig. 13E).
But, Higashi as applied above does not expressly disclose the upper level line formed from the upper conductive layer using a subtractive patterning process, wherein the protective structure mitigates damage to the lower level via during the subtractive patterning process when the conductive pillar is misaligned with the lower level via.
However, it is well known in the art to form metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning (subtractive process) to complete the interconnects as is taught by Liu (Liu Figs. 1-3; first conductive layer 7, second conductive layer 9 are formed on a lower level contact; see also C7 L16-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known formation of metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning as taught by Liu into Higashi to achieve expected results.
The ordinary artisan would have been motivated to integrate teachings of Liu into Higashi in the manner set forth above for, at least, this integration provide a well-known metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning for “exhibiting high operating speeds and improved signal-to-noise ratio, wear characteristics, linearity and reliability” – Liu C3 L44-47). Furthermore, this integration will protect the lower level conductive via even when the upper conductive layer is misaligned with the lower level conductive via due to the presence of the protective structure 216 over the lower level conductive via 215.
Regarding Claim 2, the combination of Higashi and Liu teaches the method of claim 1, further comprising forming the protective structure on the lower level via (Higashi “the tungsten film 216 is deposited on the surface of the copper by the CVD method in 5 nm as a protection film by the selective growth” – C16 L20-22).  
Regarding Claim 3, the combination of Higashi and Liu teaches the method of claim 2, wherein the conductive cap layer is formed including a material having an etch rate less than or equal to that of the lower level via (Conductive cap 216 is formed of tungsten (Higashi C16 L20-22) protects the lower level via 215 which is formed of copper (Higashi C16 L14-15). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the etch rate of 216 would have to be less than or equal to the etch rate of 215 since the function of 216 is to protect 215).
Regarding Claim 4, the combination of Higashi and Liu teaches the method of claim 3, wherein the conductive cap layer includes a low-R conductive material (Conductive cap 216 is formed of tungsten (Higashi C16 L20-22) which well known in the art to be low-R since it is highly conductive material).
Regarding Claim 7, the combination of Higashi and Liu teaches the method of claim 1, wherein forming the conductive pillar further includes forming the upper level via on the upper level line (Higashi top portion of upper level via 219 is on upper level line 218 – Fig. 13E).
Regarding Claim 8, the combination of Higashi and Liu teaches the method of claim 1, further comprising forming an upper level dielectric layer (Higashi interlevel insulation 221 – Fig. 13E; C16 L55).

Claims 5-6 are rejected under 35 U.S.C.103 as being unpatentable over Higashi in view of Liu and in further view of Uozumi, of record (US 20010034125 A1 - hereinafter Uozumi).
Regarding Claim 5, the combination of Higashi and Liu teaches claim 2 from which claim 5 depends.
But, the combination does not expressly disclose recessing the lower level via prior to forming the protective structure.
However, it is well known in the art to recess a conductive layer (via) before a protective layer is formed as is also taught by Uozumi (Uozumi Figs. 1A-1D show that conductive layer 3 is recessed and then a protective 4 is formed in the recess – see also [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known method of recessing a conductive layer and then forming a protective layer as is taught by Uozumi into the combination of Higashi and Liu to achieve expected results.
Uozumi into Higashi and Liu in the manner set forth above for, at least, this integration provide a well-known method of recessing a conductive layer and then forming a protective layer in order to precisely control the dimension of the protective layer such that it fully protects the underlying conductive structure.
Regarding Claim 6, the combination of Higashi, Liu and Uozumi teaches the method of claim 5, wherein the conductive cap layer is formed to have a top surface coplanar with a top surface of the lower level dielectric layer (Uozumi Fig. 1D shows top surface of conductive layer 4 is coplanar with the top surface of the lower level dielectric layer 1 – also see [0053]).

Claims 9-10, 13-16 are rejected under 35 U.S.C.103 as being unpatentable over Higashi et al. (US 6291891 B1 – hereinafter Higashi) in view of Yang et al. of record (US 20090206485 A1 – hereinafter Yang) and in further view of Liu.
Regarding Claim 9, Higashi teaches a method for fabricating semiconductor device (see the entire document; Figs.13A-13F; specifically, C16 L43-54, and as cited below), comprising:
forming an upper conductive layer ({218, 219}; Fig. 13E; C16 L43-54) on a lower level dielectric layer (211; C15 L58-59) of a base structure (structure containing 211) and a protective structure (216) formed on a lower level via (215) and a lower level line (lower level line of 215) of the base structure. 
Higashi as applied above does not expressly disclose the protective structure including a set of liners formed on the lower level via and on sidewalls of the lower level dielectric layer.
In a related art, Yang teaches forming a barrier layers (30, 34 – Fig. 5B over the lower level via 20 and sidewalls of 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add liners as disclosed in Yang for adding further protection.
The combination of Higashi and Yang further discloses forming a conductive pillar including an upper level line (Higashi 218; Fig. 13E)  and an upper level via (Higashi 219 – “tungsten film”) on the upper level line, wherein the upper level via is laterally offset from the lower level via (Higashi upper level via 219 & lower level via 215 are laterally offset as shown in Fig. 13E).
But, the combination of Higashi and Yang does not expressly disclose the upper level line formed from the upper conductive layer using a subtractive patterning process, wherein the protective structure mitigates damage to the lower level via during the subtractive patterning process when the conductive pillar is misaligned with the lower level via.
However, it is well known in the art to form metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning (subtractive process) to complete the interconnects as is taught by Liu (Liu Figs. 1-3; first conductive layer 7, second conductive layer 9 are formed on a lower level contact; see also C7 L16-20).
metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning as taught by Liu into the combination of Higashi and Yang.
The ordinary artisan would have been motivated to integrate teachings of Liu into the combination of Higashi and Yang in the manner set forth above for, at least, this integration provide a well-known method of forming metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning for “exhibiting high operating speeds and improved signal-to-noise ratio, wear characteristics, linearity and reliability” – Liu C3 L44-47). Furthermore, this integration will protect the lower level conductive via even when the upper conductive layer is misaligned with the lower level conductive via due to the presence of the protective structure 216 over the lower level conductive via 215.
Regarding Claim 10, the combination of Higashi, Yang and Liu teaches the method of claim 9, further comprising forming the protective structure on the lower level via (Higashi “the tungsten film 216 is deposited on the surface of the copper by the CVD method in 5 nm as a protection film by the selective growth” – C16 L20-22).  
Regarding Claim 13, the combination of Higashi, Yang and Liu teaches the method of claim 10, wherein the set of liners is formed including a material having an etch rate less than or equal to that of the lower level via (Conductive cap 216 is formed of tungsten (Higashi C16 L20-22) protects the lower level via 215 which is formed of copper (Higashi C16 L14-15). Therefore, it would have been obvious to one of ordinary .  
Regarding Claim 14, the combination of Higashi, Yang and Liu teaches the method of claim 13, wherein the set of liners includes a low-R conductive material (Conductive cap 216 is formed of tungsten (Higashi C16 L20-22) which well known in the art to be low-R since it is highly conductive material).  
Regarding Claim 15, the combination of Higashi, Yang and Liu teaches the method of claim 9, wherein forming the conductive pillar further includes forming the upper level via on the upper level line (Higashi top portion of upper level via 219 is on upper level line 218 – Fig. 13E).
Regarding Claim 16, the combination of Higashi, Yang and Liu teaches the method of claim 9, further comprising forming an upper level dielectric layer (Higashi interlevel insulation 221 – Fig. 13E; C16 L55).

Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Higashi in view of Yang and Liu and in further view of Uozumi.
Regarding Claim 11, the combination of Higashi, Yang and Liu teaches claim 10 from which claim 11 depends.
But, the combination does not expressly disclose the method of claim 10, wherein forming the protective structure further includes recessing the lower level via to form a recessed via providing surface topography for the formation of the set of liners, and forming the set of liners on the recessed via.  
Uozumi (Uozumi Figs. 1A-1D show that conductive layer 3 is recessed and then a protective 4 is formed in the recess – see also [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known method of recessing a conductive layer and then forming protective liners as is taught by Uozumi into the combination of Higashi and Liu to achieve expected results.
The ordinary artisan would have been motivated to integrate teachings of Uozumi into Higashi and Liu in the manner set forth above for, at least, this integration provide a well-known method of recessing a conductive layer and then forming a protective layer in order to precisely control the dimension of the protective layer such that it fully protects the underlying conductive structure.

Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Higashi in view of Yang and Liu and in further view of Uozumi and Gstrein et al. of record (US 20190363008 – hereinafter Gstrein).
Regarding Claim 12, the combination of Higashi, Yang and Liu teaches claim 10 from which claim 12 depends.
But, the combination does not expressly disclose the method of claim 10, wherein forming the protective structure further includes depositing liner material using atomic layer deposition (ALD), and using directional reactive-ion etching (RIE) to remove portions of the liner material to form the set of liners.
Gstrein (“at least a portion (e.g., a copper fill) of the conductive lines 106 is formed using electroplating process, and the conductive caps 114 are formed using a chemical vapor deposition (CVD) process, and an atomic layer deposition (ALD) process – Gstrein [0030]) and using directional reactive-ion etching (RIE) to remove portions of the liner material to form the set of liners as is taught by Uozumi (Uozumi “Reactive Ion Etching” – [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known process to deposit conductive material using atomic layer deposition (ALD) as is taught by Gstrein and using directional reactive-ion etching (RIE) to remove portions of the liner material to form the set of liners as is taught by Uozumi into the combination of Higashi, Yang and Liu.
The ordinary artisan would have been motivated to integrate teachings of Gstrein and Uozumi into Higashi, Yang and Liu in the manner set forth above for, at least, this integration provide a well-known method of depositing conductive material using atomic layer deposition (ALD) and using directional reactive-ion etching (RIE) to remove portions of the liner material to form the set of liners in order to complete the fabrication of conductive pillars on lower level vias with expected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898